Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered July 15, 1993, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record demonstrates that as a condition of his plea of guilty he knowingly, intentionally, and voluntarily waived appellate review of "anything that’s already happened in [this] case” (see, People v Cavi, 89 NY2d 868; People v Allen, 82 NY2d 761). Additionally, after a thorough explanation of his rights, the defendant expressly agreed to waive appellate review of the denial of those branches of his omnibus motion which were to suppress a gun and identification evidence (see, People v Capone, 229 AD2d 445; People v Maize, 226 AD2d 654; People v Byrd, 225 AD2d 631; People v Sebastian, 197 AD2d 647). Therefore, appellate review of the suppression issues the defendant presently attempts to raise is unavailable. Miller, J. P., Santucci, Joy and Krausman, JJ., concur.